ALLOWANCE
This Allowance is responsive to Applicant’s amendment filed November 29, 2021. Claims 1-20 are allowed.
As explained in the Interview conducted on November 2, 2021, the Examiner and Applicant’s representative agreed that the proposed amendment would overcome the rejection under 35 U.S.C. § 101 since the proposed amendment presents a technical solution to a technical problem. Applicant’s amendment filed November 29, 2021 contains the subject matter agreed to be statutory under 35 U.S.C. § 101.
As explained in the non-final Office action dated August 27, 2021, Applicant's arguments regarding the prior art rejections (presented in Applicant's response filed on June 30, 2021) were deemed to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683